J-S40044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA,                              :        PENNSYLVANIA
                                               :
                      Appellee                 :
                                               :
                                               :
               v.                              :
                                               :
                                               :   No. 3448 EDA 2016
    ANTHONY JEROME RYANS                       :
                                               :
                      Appellant

                     Appeal from the Order October 12, 2016
                 In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0004832-2010


BEFORE:      OTT, DUBOW, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY OTT, J.:                                     FILED JULY 06, 2017

        Anthony Jerome Ryans appeals pro se from the order entered October

12, 2016, in the Court of Common Pleas of Lehigh County, that denied

Ryan’s “Notice of Place of Imprisonment and Request for Dismissal/Final

Disposition of Parole Detainer Pursuant to 61 Pa.C.S.A. § 6138[a](5.1).”

Ryans contends the trial court erred in denying this request to be returned

to state custody. See Ryans’ Brief at 2–4. Based upon the following, we

affirm.

        The trial court set forth the background of this case, as follows:

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S40044-17


       On February 22, 2011, [Ryans] entered a plea of guilty to
       Possession with Intent to Deliver (heroin) and Conspiracy to
       Commit Possession with Intent to Deliver (heroin). Thereafter,
       on April 7, 2011, this Court sentenced [Ryans] to an aggregate
       term of imprisonment of not less than two (2) years nor more
       than six (6) years in a state correctional institution. [Ryans] was
       granted a RRRI minimum of eighteen (18) months. [Ryans was
       paroled on January 21, 2014.1] Thereafter, [in 2016, Ryans]
       filed a Notice of Place of Imprisonment and Request for
       Dismissal/Final Disposition of Parole Detainer Pursuant to 61
       Pa.C.S.A. § 6138[a](5.1), which this Court denied on October
       12, 2016. The within appeal followed on or about October 27,
       2016.

       This Court notes that [Ryans] entered a guilty plea in the United
       States District Court for the Middle District of Pennsylvania on a
       new set of charges. Thereafter, on January 20, 2016, [Ryans]
       was sentenced to a term of thirty (30) months’ imprisonment.
       Consequently, on or about February 8, 2016, [Ryans] was
       transferred to a federal correctional facility to serve his
       sentence. In his Notice of Place of Imprisonment and Request for
       Dismissal/Final Disposition of Parole Detainer Pursuant to 61 Pa.
       C.S.A. § 6138[a](5.1), [Ryans] requested that this Court order
       that he be returned to state custody to serve the balance of his
       state sentence prior to serving his federal sentence.

Trial Court Opinion, 11/3/2016, at 1–2.

       The trial court denied Ryans relief, concluding:

       This Court lacks jurisdiction on issues of parole and probation
       after [Ryans] is sentenced. Indeed, [Ryans’] request falls under
       the sole province of the Pennsylvania [Board] of Probation and
       Parole, which, in its discretion, has repeatedly refused to lift the
       detainer placed on [Ryans] for his return to a state correctional
       facility upon his completion of his federal sentence. Accordingly,
       we believe that [Ryans’] within appeal should be quashed, as
       this Court lacked jurisdiction to rule on [Ryans’] requested relief.

____________________________________________


1
 See Order, 8/17/2016, at n.1 (incorporating attachment of Lehigh County
Clerk of Courts-Criminal Division calculation of Ryans’ credit time).



                                           -2-
J-S40044-17


Id. at 2. This appeal followed.

      Section 6138(a)(5.1) of the Prisons and Parole Code provides:

      If the parolee is sentenced to serve a new term of total
      confinement by a Federal court or by a court of another
      jurisdiction because of a verdict or plea under paragraph (1), the
      parolee shall serve the balance of the original term before
      serving the new term.

61 Pa.C.S. § 6138(a)(5.1).

      Ryans, in his brief, argues that “all of [his] original state sentence

should be served before service of the new federal sentence commences

[and] the [Pennsylvania Board of Probation and Parole]’s detainer [should]

be removed.” Ryans’ Brief at 4. He maintains “this Court should see the

importan[ce] of why Petitioner needs said detainer be removed and grant his

request.” Id.

      Like the trial court, we will not address the merits of Ryans’ request for

relief because we conclude that the trial court rejected Ryans’ petition for

want of jurisdiction.

      Here, because Ryans’ maximum sentence is in excess of two years’

incarceration, the Pennsylvania Board of Probation and Parole (“Board”) has

exclusive authority to revoke Ryans’ parole for a parole violation, to

recommit him for that violation, and to extend his maximum sentence as a

convicted parole violator. See Commonwealth, Dep't of Corr. v. Reese,

774 A.2d 1255, 1259 (Pa. Super. 2001). Further, the Boards’ computations

or calculations of parole maximum dates are administrative parole orders,

and appellate review of such orders is within the exclusive jurisdiction of the


                                     -3-
J-S40044-17



Commonwealth Court.          See 42 Pa.C.S. § 763(a)(1); Reese, supra,   774

A.2d at 1260. See also Pittman v. Pa. Bd. of Prob. & Parole, ___ A.3d

___, ___ n.7 [2017 Pa. LEXIS 940] (Pa. April 26, 2017).

       Consequently, the determination regarding the order in which Ryans’

new term and backtime is to be served falls under the authority of the

Board, not the trial court and, therefore, the trial court properly denied

Ryans’ request for return to state custody.2, 3

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2017




____________________________________________


2
  We note the assertion of the Commonwealth that Ryans’ request for return
to state custody was premature as he had not been sentenced on his parole
revocation, and was only serving the federal sentence, when he sought this
relief in the trial court. See Commonwealth’s Brief, at 6–7.
3
  Ryans filed a supplemental brief without leave of court. See Pa.R.A.P.
2113(c). Even if we considered this supplemental brief, our disposition
would not change.



                                           -4-